          Case 1:19-cr-00808-VEC Document 137 Filed 12/08/20 Page 1 of 1

                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
 -------------------------------------------------------------- X      DATE FILED: 12/8/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 :           19-CR-808 (VEC)
 ABOUBAKAR BAKAYOKO,                                            :
 SYLVAIN GNAHORE,                                               :                ORDER
 ISSIAGA SYLLA                                                  :
 and                                                            :
 ALSENY KEITA,                                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS trials in this case are scheduled for February 1, 2021 and March 1, 2021;

        IT IS HEREBY ORDERED THAT:

        1. The first trial in this case will begin on March 15, 2021 at 10:00 a.m. A pretrial

             conference will be held on March 11, 2021 at 2:00 p.m.

        2. The second trial in this case will be held on April 19, 2021 at 10:00 a.m. A pretrial

             conference will be held on April 15, 2021 at 2:00 p.m.

        3. All other deadlines remain the same.




SO ORDERED.
                                                                    ________________________
Date: December 8, 2020                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
